Case 3:20-cv-00572-TJC-JBT Document 12 Filed 07/20/20 Page 1 of 3 PageID 137




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   PATRICIA O’DWYER,

               Plaintiff,
   v.                                                Case No. 3:20-cv-572-J-32JBT

   CIRCLE K STORES, INC.,
   etc.,

               Defendant.



                                       ORDER

         This slip and fall diversity case is before the Court on plaintiff’s motion to

   remand (Doc. 9), in which plaintiff argues that defendant cannot demonstrate

   that the amount in controversy was sufficient at the time of removal. (The

   parties’ citizenship is diverse; plaintiff does not argue otherwise.) Defendant

   filed a response in opposition (Doc. 10), attaching a demand letter and some

   medical records received pre-suit from plaintiff’s prior counsel. Although the

   demand sought the policy limits (which exceed $1,000,000), plaintiff contends

   this was mere puffery. However, the information and records included with

   the demand show that plaintiff had already undergone surgery on her knee

   during which she received general anesthesia; she was in a wheelchair for six

   weeks post-surgery, and in a brace for seven weeks; she underwent sixteen
Case 3:20-cv-00572-TJC-JBT Document 12 Filed 07/20/20 Page 2 of 3 PageID 138




   weeks of physical therapy; she was scheduled for six weeks of therapy on a

   shoulder fracture and rotator-cuff tear to be followed by possible surgery; she

   was incapable of working since the incident and had already lost wages of

   approximately $13,000; and she suffered innumerable intangible damages,

   including that she now walks with a limp. Although plaintiff now states that

   at the time of removal, plaintiff’s “recoverable economic damages” were

   “approximately $33,000” (Doc. 9 at 8), based on the information known to

   defendant at the time of removal, which included not only the concrete

   information provided in and with the demand letter, but the allegations of

   damages in plaintiff’s complaint, the Court finds defendant has demonstrated

   by a preponderance of the evidence that the amount in controversy exceeded

   $75,000 at the time of removal.1 See Dart Cherokee Basin Oper. Co., LLC v.

   Owens, 574 U.S. 81, 88 (2014); see also Doc. 10 (defendant’s memo) at n.1

   (listing state court jury verdicts exceeding $75,000 in cases with injuries similar

   to those alleged by plaintiff).




         1 Plaintiff’s complaint alleged damages in an amount exceeding $30,000,
   the jurisdictional minimum. See Doc. 4 (Complaint at ¶ 1). Defendant states
   that plaintiff now admits she has $98,102 in past medical expenses. See Doc.
   10 at ¶ 4.


                                           2
Case 3:20-cv-00572-TJC-JBT Document 12 Filed 07/20/20 Page 3 of 3 PageID 139




           Accordingly, it is hereby

           ORDERED:

           1.    Plaintiff’s Motion to Remand (Doc. 9) is denied.

           2.    By separate order, the Court will issue a Case Management and

   Scheduling Order.

           DONE AND ORDERED in Jacksonville, Florida this 20th day of July,

   2020.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge




   s.
   Copies:
   Counsel of record




                                           3
